       Case 7:20-cv-00380 Document 41 Filed on 02/02/21 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                     February 02, 2021
                           UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
         Plaintiff,                             §
                                                §
VS.                                             §
                                                §     CIVIL ACTION NO. 7:20-cv-00380
1.839 ACRES OF LAND, more or less,              §
In STARR COUNTY, TEXAS; et al.,                 §
                                                §
         Defendants.                            §
                                                §

                                           ORDER

         The Court now considers the United States’ motion to continue the parties’ upcoming

initial pretrial conference and joint discovery/case management plan deadline.1 The motion is

labeled “opposed” because the United States was unable to confer with all Defendants in this

case.2 Since all parties that responded to the United States’ communications are unopposed, 3 the

Court treats the motion as unopposed.

         This Court’s November 23, 2020 Order for Conference and Disclosure of Interested

Parties ordered parties to appear on February 16, 2021, for an initial pretrial and scheduling

conference and to file a joint discovery/case management plan at least ten days before the

conference.4 The United States seeks to continue these dates for at least sixty days in light of

newly inaugurated President Biden’s January 20th proclamation directing numerous heads of

executive agencies to “pause work on each construction project on the southern border wall” and



1
  Dkt. No. 40.
2
  Id. at 4.
3
  Id.
4
  Dkt. No. 4.


1/2
         Case 7:20-cv-00380 Document 41 Filed on 02/02/21 in TXSD Page 2 of 2




to “develop a plan for the redirection of funds concerning the southern border wall . . . within 60

days” from January 20th.5

           The Court finds good cause in the request that this eminent domain proceeding be abated

while the United States develops its plan concerning the southern international border and

associated land use. Accordingly, the Court GRANTS the United States’ motion6 and continues

the initial pretrial conference previously scheduled for February 16th to April 13, 2021, at 9:00

a.m. Parties shall file a joint discovery/case management plan no later than April 2, 2021.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 2nd day of February 2021.


                                                            ___________________________________
                                                                         Micaela Alvarez
                                                                    United States District Judge




5
    Dkt. No. 40 at 2–3 (quoting Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021)).
6
    Dkt. No. 40.


2/2
